Citation Nr: 1404100	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral knees.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for an eye condition.

4.  Entitlement to service connection for the residuals of a shoulder injury.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to a rating in excess of 10 percent for pes planus.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for vertigo.

10.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Donald A. Donati, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1985 to March 1988, and from January 1989 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The Veteran testified at a November 2012 Travel Board hearing, as well as January and February 2010 Decision Review Officer hearings; transcripts of all three proceedings are of record.  

Notably, the Veteran, in a submission at the time of his November 2012 Travel Board hearing, indicated that he wished to withdraw, in addition to the issues addressed in the decision below, three additional issues: (1) entitlement to restoration of a 40 percent rating for spondylolisthesis; (2) entitlement to restoration of a 30 percent rating for bronchial asthma; and (3) entitlement to service connection for erythromelalgia.  Those three issues were not on appeal, however, and thus could not be withdrawn.  The issue of service connection for erythromelalgia was denied in July 2010, but was never appealed.  The RO proposed reducing the Veteran's asthma rating from 30 percent to 10 percent in a July 2010 rating decision, but ultimately determined, in a July 2011 decision, to continue the 30 percent rating.  Finally, while the RO did reduce the Veteran's 40 percent rating for spondylolisthesis to 10 percent, the RO reversed that decision in July 2011, and restored the 40 percent rating as of the date the rating had been reduced.  

The Veteran's claim for service connection for PTSD has been expanded to include any acquired psychiatric disorder, per Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The issues of entitlement to service connection for PTSD, tinnitus, and vertigo, and the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In a November 2012 submission, the Veteran indicated that he desired to withdraw his appeal of the issues of entitlement to service connection for arthritis of the bilateral knees, degenerative disc disease of the cervical spine, an eye condition, the residuals of a shoulder injury, and for fibromyalgia, and the issue of entitlement to a rating in excess of 10 percent for pes planus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issues of entitlement to service connection for arthritis of the bilateral knees, degenerative disc disease of the cervical spine, an eye condition, the residuals of a shoulder injury, and for fibromyalgia, and the issue of entitlement to a rating in excess of 10 percent for pes planus, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


ORDER

The issue of entitlement to service connection for arthritis of the bilateral knees is dismissed.

The issue of entitlement to service connection for degenerative disc disease of the cervical spine is dismissed.

The issue of entitlement to service connection for an eye condition is dismissed.

The issue of entitlement to service connection for the residuals of a shoulder injury is dismissed.

The issue of entitlement to service connection for fibromyalgia is dismissed.

The issue of entitlement to a rating in excess of 10 percent for pes planus is dismissed.



REMAND

The service treatment records from the Veteran's first period of service are not of record.  An April 2009 notation in the file suggests that the records from the Veteran's first period of service are in the Veteran's claims file; that is not the case, and they must be obtained.  

The Veteran alleges that he received VA treatment for bipolar disorder in 1991.  No records of that treatment are in the claims file, but such must be obtained if they exist.

The Veteran's claim of entitlement to service connection for posttraumatic stress disorder must be remanded to verify the Veteran's alleged stressors, and to provide a new examination.  The Veteran has identified multiple alleged stressors, including stressors from his time in Korea and related to an accident that occurred in the United States.  VA has only attempted to verify, per the records available, a single stressor (the Veteran's back injury, which was successfully verified).  VA must attempt to verify all of the Veteran's alleged stressors on remand.  

The April 2010 VA psychiatric examination is insufficient.  In addition to the fact that the examiner failed to allow the Veteran to identify all of his alleged stressors, the examiner failed to address whether the current psychiatric disorder began during service (see January 1991 treatment for psychological issues related to chronic pain), or whether the psychiatric disorder is secondary to the pain he experiences from his service-connected disorders (as he alleged at his February 2010 Decision Review Officer Hearing).  A new examination is warranted.

The Board acknowledges that the April 2010 examiner indicated that the Veteran's psychiatric disability was related to the Veteran's alleged stressor in Korea; that stressor has not been verified as of this time.  Should the stressor be verified on remand, a new examination may not be necessary, as an adequate nexus would exist. 

Examinations are also warranted for the Veteran's tinnitus and vertigo disabilities.  In addition to the fact that the Veteran sought VA treatment for dizziness at least as early as 1993, an August 2012 treatment note indicates that the Veteran's vertigo could be secondary to his pain/central nervous system medications.  Regarding tinnitus, the Veteran asserts that his disability began during service, and a January 1990 (in-service) audiogram indicates that the Veteran was routinely exposed to hazardous noise during active duty.

There are multiple opinions that indicate the Veteran may be unemployable due to his disabilities, including his psychiatric disability.  The issue of entitlement to a TDIU is inextricably intertwined with the other issues being remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the service treatment records from the Veteran's May 1985-March 1988 period of service.

All efforts to obtain the records must be documented in the claims file.  Should any efforts be unsuccessful, the Veteran and his attorney must be informed of that fact pursuant to 38 C.F.R. § 3.159(c), and be provided the opportunity to obtain the records themselves.

2.  Obtain and associate with the claims file any post-service treatment records adequately identified by the Veteran, which are not currently associated with the file, including any records of psychiatric treatment in 1991.  

All efforts to obtain the records must be documented in the claims file.  Should any efforts be unsuccessful, the Veteran and his attorney must be informed of that fact pursuant to 38 C.F.R. § 3.159(c), and be provided the opportunity to obtain the records themselves.

3.  Contact the Joint Services Records Research Center and attempt to verify the stressors the Veteran has identified.  All attempts to verify the stressors must be documented in the claims file, and the Veteran and his attorney must be informed of any unsuccessful efforts in this regard.

4.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file, this remand, and any relevant records in Virtual VA.  The ensuing report must indicate that such a review occurred.  

The examiner must obtain a complete history from the Veteran, including a description of his alleged stressors.  The examiner must diagnose any current psychiatric disabilities.  Thereafter, the examiner must opine as to the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability had its onset in service?

(b) Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability is secondary to the Veteran's service-connected disabilities, to include the pain caused by those disabilities?

(c) If the Veteran is diagnosed with PTSD, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD is related to any verified in-service stressor?

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide a requested opinion without resort to speculation, he or she must indicate why any opinion would be speculative.  

5.  Schedule the Veteran for a VA otolaryngology examination.  The examiner must review the claims file, this remand, and any relevant records in Virtual VA.  The ensuing report must indicate that such a review occurred.  

The examiner must opine as to the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's vertigo had its onset during service, is related to an in-service event or injury, or is otherwise related to his active duty service?

(b) If the answer to (a) is negative, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's vertigo is caused or aggravated by any medications the Veteran takes for his service-connected disabilities?

(c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus had its onset during service, is related to an in-service event or injury (including the documented hazardous noise exposure), or is otherwise related to his active duty service?

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide a requested opinion without resort to speculation, he or she must indicate why any opinion would be speculative.

6.  Perform any development indicated for the Veteran's claim for a TDIU, including, if necessary, and examination.  

7.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


